      Case: 3:19-cr-00009-RAM-RM Document #: 168 Filed: 10/09/20 Page 1 of 2




                               DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                               )
                                                        )
                          Plaintiff,                    )
                                                        )
                          v.                            )        Case Nos. 3:19-cr-0009
                                                        )
SHAWN BERNARD TYSON and                                 )
NATASHA NATILE FRANCE,                                  )
                                                        )
                          Defendants.                   )
                                                        )

                                                    ORDER

         THIS MATTER came before the Court for sentencing hearings held on October 7,
2020. At those hearings, the United States (“Government”) argued that the firearms relevant
to this case qualified as semiautomatic firearms under U.S.S.G. § 2K2.1(a)(4)(B)(I). In the
alternative, the Government also argued that the firearms qualified as rifles under 26
U.S.C.§ 5845(a) and thus, a base offense level of 20 is warranted in this case under USSG
§ 2K2.1(a)(4)(B)(II). Defendant Tyson requested a continuance to provide the Court with
supplemental briefing on the firearms issue. The parties also requested the opportunity to
brief the Court on the issues of relevant conduct and concurrent versus consecutive
sentencing. 1
         The premises considered, it is hereby
         ORDERED that, no later than October 21, 2020, Defendant Tyson shall file a
supplemental brief addressing the following three issues: (1) the extent to which the Court
should consider relevant conduct regardless of whether the Defendant was acquitted of such
conduct; (2) whether the Court should impose any sentence in this matter concurrently or
consecutively, pursuant to U.S.S.G. § 5G1.2; and (3) whether any of the firearms relevant to
this case qualify as a rifle under 26 U.S.C. § 5845(a) and U.S.S.G. § 2K2.1(a)(4)(B)(II).
Defendant France shall be permitted to participate in this briefing schedule to the extent that
she wishes to do so; it is further


1   Pursuant to Local Rules, briefs may not exceed twenty pages in length. LRCi 7.1(d).
     Case: 3:19-cr-00009-RAM-RM Document #: 168 Filed: 10/09/20 Page 2 of 2
United States v. Tyson et al.
Case No. 3:19-cr-0009
Order
Page 2 of 2

         ORDERED that, no later than October 26, 2020, the Government shall file a
response to Defendant Tyson’s brief; it is further
         ORDERED that there shall be no further briefing unless authorized by the court; and
it is further
         ORDERED that the sentencing hearings in this matter, which commenced on October
7, 2020, are hereby SCHEDULED to resume promptly at 10:00 A.M. on October 30, 2020.



Dated: October 9, 2020                               s/ Robert A. Molloy
                                                     ROBERT A. MOLLOY
                                                     District Judge
